DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-07-2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson ‘663 (US 2005/0063663 A1) in view of Hirano ‘262 (US 2012/0189262 A1) and Nakanishi ‘721 (US 2007/0283721 A1).
Regarding claims 1, 3, and 4, Anderson ‘663 teaches:
adding an alkali metal to an inner surface of a silica-based glass pipe (¶ [0090], [0091], [0093]; Figs. 11-12)
etching the inner surface of the silica-based glass pipe to which the alkali metal is added (¶ [0092])
making a glass rod by collapsing the silica-based glass pipe after the etching (¶ [0092]; Fig. 11)
making an optical fiber preform using the glass rod (¶ [0096]; Fig. 11)
the silica-based glass pipe is heated in the adding such that a surface temperature of the silica-based glass pipe falls within a temperature range of 1500°C or higher to lower than 2000°C (¶ [0091])
the silica-based glass pipe is heated by reciprocatively traversing a heat source a plurality of time (¶ [0091], [0093]; Figs. 12, 29).
Anderson ‘663 is silent regarding in the adding, a heating time per traverse of the reciprocatively traversing with which a surface temperature of a predetermined area of the silica-based glass pipe falls within the temperature range of 1500°C or higher to lower than 2000°C is 0.5 minute or longer and shorter than 40 minutes (claim 1), or 1 minute or longer and shorter than 40 minutes (claim 3), or 0.5 minute or longer and shorter than 20 minutes (claim 4), wherein the heating time is a time during which a certain point in the silica-based glass pipe is heated to 1500°C or higher.  In analogous art of manufacturing optical fiber preforms, Hirano ‘262 suggests adding an alkali metal to an inner surface of a silica-based glass pipe, wherein the pipe is heated using a heat source that is traversed at a speed of 30 mm/min (¶ [0025], [0044], [0053], [0061]; Figs. 1-2) as a known and effective speed for diffusion doping an alkali metal into a silica-based glass pipe.  Also in analogous art of manufacturing optical fiber preforms, Nakanishi ‘721 suggests heating a glass pipe to temperatures in the claimed range utilizing a heat source with a diameter of 80 mm or more for the benefit of heating a wider area and modifying temperature distribution of the heating (¶ [0023], [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson ‘663 utilizing a heat source having a diameter of 80 mm or more as a known heat source size for heating a glass pipe and for the benefit of heating a wider area and modifying temperature distribution of the heating, as suggested by Nakanishi ‘721, and by traversing the heat source at a speed of 30 mm/min, as suggested by Hirano ‘262, as a known and effective speed for diffusion doping an alkali metal into a silica-based glass pipe.  In the combination of Anderson ‘663, Nakanishi ‘721, and Hirano ‘262 as described above, the heating time during which a certain point in the silica-based glass pipe is heated to 1500°C or higher would be calculated as ≥80 mm/(30 mm/min), or ≥2.7 min, which falls in the claimed ranges.
Regarding claim 5, Anderson ‘663 further suggests that the heat source is a heating burner (¶ [0126]), and that in the adding, the silica-based glass pipe is heated by the heating burner such that the surface temperature of the silica-based glass pipe falls within the temperature range of 1500°C or higher to lower than 2000°C (¶ [0091], [0126]).  Anderson ‘663 is silent regarding a width that achieves a temperature zone of 1500°C or higher in a heating temperature profile of the heating burner being kept to be not more than size times a diameter of the silica-based glass pipe.  Anderson ‘663 does not specify a starting diameter of the silica-based glass pipe; however, an example is provided in which the diameter of a silica-based glass pipe after collapsing is between 15 mm and 17 mm (¶ [0128]).  Thus the starting diameter would be greater than that range.  As described above, Nakanishi ‘721 suggests a heat source, and particularly a heating burner with a diameter of 80 mm or more to achieve a desired temperature zone in a heating temperature profile of the heating burner (¶ [0023], [0026]).  In the combination of Anderson ‘663, Nakanishi ‘721, and Hirano ‘262, 80 mm is not more than six times 15-17 mm, and thus 80 mm would not be more than six times a starting diameter of the silica-based glass pipe of Anderson ‘663.  It is also noted that Hirano ‘262 suggests utilizing glass pipes having a diameter of 35 mm (¶ [0043]) as a known diameter for silica-based glass pipes for doping with alkali metal for manufacturing optical fiber preforms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson ‘663 by utilizing glass pipes having a diameter of 35 mm, as suggested by Hirano ‘262, as a known diameter for silica-based glass pipes for doping with alkali metal for manufacturing optical fiber preforms.  Thus in the combination of Anderson ‘663, Nakanishi ‘721, and Hirano ‘262, 80 mm would be not more than six times 35 mm.
Regarding claim 6, Anderson ‘663 further teaches in the adding, the silica-based glass pipe is heated such that the surface temperature of the silica-based glass pipe falls within a temperature range of 1500°C or higher to lower than 1800°C (¶ [0091] - wherein the disclosed range includes the claimed range).
Regarding claim 8, Anderson ‘663 further teaches the alkali metal added in the adding is potassium (¶ [0091]), and the silica-based glass pipe is repeatedly heated in the adding (¶ [0091], [0126]).  Anderson ‘663 further suggests that the diameter having a higher concentration of diffused alkali metal dopant (corresponding to d1) is about half of the total diameter of the pipe (corresponding to d2), such that d2/d1 would equal about 2, which falls in the claimed range, and that the concentration in the outer half should be less than 50 wt% of the concentration of the inner half (¶ [0091]).  Anderson ‘663 further suggests peak concentrations of alkali metal of 300 ppm or 1000 ppm, which is 50 ppm or more (¶ [0106], [0114]).  See also Fig. 9 at curve 84 and ¶ [0089]. Anderson ‘663 suggests that modifying alkali metal concentration optimizes attenuation of optical fibers produced from the optical fiber preforms (¶ [0006]).  Anderson ‘663 teaches that the entire tube should have a chlorine concentration of less than about 500 ppm, and preferably less than 50 ppm, which is 1000 ppm or less as claimed (¶ [0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson ‘663 by selecting d2/d1 as claimed for the benefit of optimizing attenuation of optical fibers produced from the optical fiber preforms, as suggested by Anderson ‘633.

Regarding claim 9, Anderson ‘663 teaches a method for manufacturing an optical fiber using an optical fiber preform including a core part and a cladding part (¶ [0096]; Fig. 11) comprising:
adding an alkali metal to an inner surface of a silica-based glass pipe (¶ [0090], [0091], [0093]; Figs. 11-12)
etching the inner surface of the silica-based glass pipe to which the alkali metal is added (¶ [0092])
making a glass rod by collapsing the silica-based glass pipe after the etching (¶ [0092]; Fig. 11)
making an optical fiber preform using the glass rod (¶ [0096]; Fig. 11)
drawing the optical fiber preform to manufacture an optical fiber (Fig. 11)

the silica-based glass pipe is heated by reciprocatively traversing a heat source a plurality of time (¶ [0091], [0093]; Figs. 12, 29)
in the adding, a surface temperature of a predetermined area of the silica-based glass pipe falls within a temperature range of 1500°C or higher to lower than 2000°C (¶ [0091]).
Anderson ‘663 is silent regarding in the adding, a heating time per traverse of the reciprocatively traversing with which a surface temperature of a predetermined area of the silica-based glass pipe falls within the temperature range of 1500°C or higher to lower than 2000°C is 0.5 minute or longer and shorter than 40 minutes, wherein the heating time is a time during which a certain point in the silica-based glass pipe is heated to 1500°C or higher.  In analogous art of manufacturing optical fiber preforms, Hirano ‘262 suggests adding an alkali metal to an inner surface of a silica-based glass pipe, wherein the pipe is heated using a heat source that is traversed at a speed of 30 mm/min (¶ [0025], [0044], [0053], [0061]; Figs. 1-2) as a known and effective speed for diffusion doping an alkali metal into a silica-based glass pipe.  Also in analogous art of manufacturing optical fiber preforms, Nakanishi ‘721 suggests heating a glass pipe to temperatures in the claimed range utilizing a heat source with a diameter of 80 mm or more for the benefit of heating a wider area and modifying temperature distribution of the heating (¶ [0023], [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson ‘663 utilizing a heat source having a diameter of 80 mm or more as a known heat source size for heating a glass pipe and for the benefit of heating a wider area and modifying temperature distribution of the heating, as suggested by Nakanishi ‘721, and by traversing the heat source at a speed of 30 mm/min, as suggested by Hirano ‘262, as a known and effective speed for diffusion doping an alkali metal into a silica-based glass pipe.  In the combination of Anderson ‘663, Nakanishi ‘721, and Hirano ‘262 as described above, the heating time during which a certain point in the silica-based glass pipe is heated to 1500°C or higher would be calculated as ≥80 mm/(30 mm/min), or ≥2.7 min, which falls in the claimed range.

Regarding claim 11, Anderson ‘663 further teaches in the adding, the silica-based glass pipe is heated such that the surface temperature of the silica-based glass pipe falls within a temperature range of 1500°C or higher to lower than 1800°C (¶ [0091] - wherein the disclosed range includes the claimed range).

Claim(s) 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson ‘663 (US 2005/0063663 A1), Hirano ‘262 (US 2012/0189262 A1), and Nakanishi ‘721 (US 2007/0283721 A1) in view of Buick ‘562 (GB 1 555 562).

Regarding claims 7 and 12, Anderson ‘662 is silent regarding pressure.  In analogous art of inside vapor deposition and doping, Buick ‘562 suggests in an adding of material to an inner surface of a silica-based glass pipe, a space in which the silica-based glass pipe is held is kept at a positive pressure above atmospheric pressure for the benefit of promoting circularity of the pipe and evenness of deposition (page 1, lines 31-59; page 1, line 94-page 2, line 7; page 2, lines 44-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson by, in the adding, keeping a space in which the silica-based glass pipe is held at a positive pressure above atmospheric pressure for the benefit of promoting circularity of the pipe and evenness of deposition, as suggested by Buick ‘562.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pressure sufficient to provide the desired degree of circularity and evenness of deposition.
Regarding claim 13, Anderson ‘663 further teaches the alkali metal added in the adding is potassium (¶ [0091]), and the silica-based glass pipe is repeatedly heated in the adding (¶ [0091], [0126]).  Anderson ‘663 further suggests that the diameter having a higher concentration of diffused alkali metal dopant (corresponding to d1) is about half of the total diameter of the pipe (corresponding to d2), such that d2/d1 would equal about 2, which falls in the claimed range, and that the concentration in the outer half should be less than 50 wt% of the concentration of the inner half (¶ [0091]).  Anderson ‘663 further suggests peak concentrations of alkali metal of 300 ppm or 1000 ppm, which is 50 ppm or more (¶ [0106], [0114]).  See also Fig. 9 at curve 84 and ¶ [0089]. Anderson ‘663 suggests that modifying alkali metal concentration optimizes attenuation of optical fibers produced from the optical fiber preforms (¶ [0006]).  Anderson ‘663 teaches that the entire tube should have a chlorine concentration of less than about 500 ppm, and preferably less than 50 ppm, which is 1000 ppm or less as claimed (¶ [0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson ‘663 by selecting d2/d1 as claimed for the benefit of optimizing attenuation of optical fibers produced from the optical fiber preforms, as suggested by Anderson ‘633.

Response to Arguments
Applicant's arguments filed 06-07-2022 have been fully considered but they are not persuasive. Arguments are summarized as follows:
One of ordinary skill in the art would not combine the traverse speed of Hirano with the burner of Nakanishi because Nakanishi suggests that long heating times may cause deformation of the pipe.
Response: The method of Nakanishi is for building up silica in a thin-walled starter pipe (¶ [0031 provides an example of 3 mm) in order to create an optical fiber preform.  This differs from Anderson and Hirano, which provide an optical fiber preform which is being further processed to provide doping to the preform.  In Anderson, the collapsed preform has a radius, for example, in excess of 7 mm (Figs. 5 and 6), which suggests that the preform would have significantly thicker walls than the starter tube of Nakanishi.  The method of Nakanishi is not being bodily incorporated into the teachings of Anderson, and one of ordinary skill in the art would not expect the heating effects in the deposition process of Nakanishi to be exactly the same as the heating effects in Anderson or Hirano.  However, the suggestion of Nakanishi to heat a wider area and enable modification of temperature profile of the heating is still relevant to the method of Anderson.  Additionally, Applicant’s specification suggests that some deformation is acceptable because the experimental data show that the claim scope includes conditions which result in deformation (Table 1, ¶ [0040]).
It appears that the Office Action has alleged that a person of ordinary skill in the art knows how to perform routine experimentation and obtain the claim limitations.  However the prior art fails to disclose the limitation to be optimized and a range of the limitation to optimize.
Response:  The rejections of claims 1 and 9, which include the cited limitations, do not contain any suggestion to optimize the claimed variables or make any reference to a result-effective variables.  The rejections include specific values or ranges from the prior art, including temperature in Anderson ‘663, traverse speed in Hirano ‘262, and heat source diameter in Nakanishi ‘721.  The calculation of time was made based on these explicitly described values from the prior art and resulted in times that fall within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741